ORDER

PER CURIAM:
William Walls appeals the summary-judgment in favor of the Missouri Board of Probation and Parole (“Board”) on his petition seeking a declaration that he became eligible for parole on his previously scheduled parole release date of October 24, 2012. The trial court found that the Board was correct in its determination that Walls must serve a total of twenty-seven years before being eligible for parole and was within its authority to cancel his previously scheduled release date, and granted summary judgment for the Board.
The judgment is affirmed. Rule 84.16(b).